Opinión concurrente emitida por el
Juez Asociado Señor Corrada Del Río,
a la cual se une el Juez Asociado Señor Rebollo López.
Se trae ante nuestra consideración una petición de cer-tiorari en la cual se nos solicita que revisemos la Resolu-ción emitida el 20 de septiembre de 1995 por el Tribunal de Circuito de Apelaciones, Circuito Regional de Caguas, Hu-macao y Guayama, mediante la cual se denegó la expedi-ción de un recurso de certiorari. En dicho recurso se solici-taba que se dejara sin efecto una resolución dictada por el Tribunal de Primera Instancia que declaraba con lugar una solicitud de orden protectora presentada por la recu-rrida American Eagle, h/n/c Executive Airlines, Inc. La re-solución de instancia tuvo el efecto de negar a los padres y a la esposa del peticionario, Gerardo Luis Bonafont Solís, el derecho a estar presentes en la toma de deposición del señor Bonafont que llevaran a cabo los recurridos.
A continuación exponemos las bases de hecho y derecho que motivan nuestra concurrencia con la sentencia que hoy *388emite este Tribunal, la cual confirma el dictamen del Tribunal de Circuito de Apelaciones.
HH
El peticionario, Gerardo L. Bonafont, era empleado de American Eagle y fue despedido del puesto que ocupaba como mecánico de aviación como consecuencia del resul-tado que se obtuvo de una prueba de detección de uso de drogas realizada en su trabajo.
El 5 de noviembre de 1991, el peticionario, su esposa, sus hijos y sus padres instaron una demanda en el Tribunal de Primera Instancia. En la demanda reclamaron por despido injustificado y daños y perjuicios por difamación. Mediante presentación de una notificación de traslado,(1) la demandada, American Eagle, obtuvo el traslado de la acción a la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico (en adelante la Corte federal) a base de que en el pleito alegadamente existían asuntos de derecho federal que debían ser dilucidados en dicho foro.(2)
El 29 de junio de 1992, los demandantes presentaron ante la Corte federal una demanda enmendada, mediante la cual añadieron como demandada a la Transport Workers Union of America, AFL-CIO (en adelante Union) por ale-gada representación indebida (unfair representation).
Union era la organización sindical que representaba al demandante Bonafont. Con esta nueva causa de acción, los demandantes invocaron la existencia de otro asunto federal que debía ser dilucidado por la referida corte. Ante esta *389demanda enmendada, los demandados presentaron una moción de desestimación.
La Corte federal dictó sentencia el 26 de octubre de 1993, mediante la cual desestimó varias de las reclamacio-nes existentes en el pleito, incluyendo la causa de acción contra Union, por estar prescrita, y las causas de acción de los familiares de Bonafont, al amparo de su jurisdicción suplementaria discrecional, por carecer éstos de acción le-gitimada {standing). En cuanto a los planteamientos de derecho federal que motivaron el traslado a la Corte federal, dicho foro determinó que el caso no estaba controlado por el Railway Labor Act (en adelante R.L.A.) ni por el Federal Aviation Act (en adelante F.A.A.), según alegaban los demandados en su solicitud de traslado. De esta ma-nera, la Corte federal dispuso de todas las causas de acción federales existentes en el caso.
Luego de dictada la sentencia, ambas partes en el pleito presentaron mociones de reconsideración, las cuales no fueron acogidas por la Corte federal por haber sido presen-tadas fuera del término establecido por la Regla 59(e) de Procedimiento Civil federal, 28 U.S.C. Del expediente del caso de autos no se desprende que alguna de las partes hubiera apelado la sentencia a la Corte de Apelaciones de Estados Unidos para el Primer Circuito ni que los deman-dantes hubieran presentado antes de dictada la sentencia una moción para devolver el caso al foro estatal(3) por en-tender que el traslado era erróneo o que la Corte federal carecía de jurisdicción sobre la materia.
Así las cosas, las únicas dos (2) causas de acción que subsistieron fueron las de despido injustificado y difama-ción del peticionario Bonafont, las cuales fueron devueltas por la Corte federal al Tribunal de Primera Instancia.
Ya devuelto el caso al foro estatal, la parte demandada notificó una toma de deposición a Bonafont, a la cual el *390peticionario compareció acompañado de su esposa y los padres de éste. American Eagle se opuso a la comparecencia de los familiares de Bonafont, por lo que el peticionario solicitó una orden protectora al tribunal de instancia para que se les permitiera a éstos estar presentes en la toma de deposición.
En oposición a dicha solicitud, American Eagle sostuvo que la sentencia desestimatoria dictada por la Corte federal era final y firme, por lo que constituía “cosa juzgada” y que por ello los familiares del peticionario ya no eran par-tes en el pleito. Sobre este particular, el peticionario y sus familiares alegaron que no procedía la defensa de cosa juz-gada por aplicarse una de las excepciones a dicha doctrina y que, por lo tanto, sus familiares continuaban siendo parte en el pleito. El Tribunal de Primera Instancia acogió el planteamiento de la parte demandada recurrida, American Eagle, y emitió una resolución mediante la cual de-claró con lugar la solicitud de ésta y ordenó a Bonafont a que compareciera a la deposición sin estar acompañado de sus familiares.
Inconformes, Bonafont y sus familiares presentaron una solicitud de certiorari ante el Tribunal de Circuito de Ape-laciones, en la cual alegaron que la Corte federal había errado al desestimar las causas de acción de los familiares de Bonafont y sustentándose en lo resuelto en Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977), haciendo caso omiso a lo resuelto en Soc. de Gananciales v. El Vocero de P.R., 135 D.P.R. 122 (1994). Por lo tanto, sostuvieron que era errónea la resolución del Tribunal de Primera Instan-cia en la que le reconoció efecto de cosa juzgada a la deses-timación, por el foro federal, de la causa de acción de los familiares de Bonafont, bajo el derecho local, de acuerdo con la norma jurisprudencial actual de este Tribunal. El Tribunal de Circuito de Apelaciones declaró no ha lugar la solicitud de certiorari de los recurrentes y señaló que ha-biéndose desestimado las causas de acción de los parientes *391de Bonafont, la determinación de la Corte federal era final y firme.
Razonó que por no haberse presentado apelación alguna en la Corte de Apelaciones para el Primer Circuito, el dic-tamen de la Corte federal, en cuanto a las causas de acción de los familiares de Bonafont, era final y firme, por lo que éstos quedaron excluidos como demandantes en el pleito devuelto al Tribunal de Primera Instancia. En ninguno de los tribunales recurridos se hicieron planteamientos por la parte demandante de falta de jurisdicción sobre la materia de la Corte federal, sin que se cuestionara así la validez de su dictamen por ese fundamento.
I — I HH
• Ante la determinación del Tribunal de Circuito de Ape-laciones, Bonafont y sus parientes recurren ante este Tribunal mediante un recurso denominado “Apelación o Cer-tiorari”, el 8 de noviembre de 1995.
En dicho recurso, los peticionarios señalan que el Tribunal de Circuito de Apelaciones erró al denegar la expedi-ción del recurso de certiorari y al determinar que procede la aplicabilidad de la doctrina de cosa juzgada. A su enten-der, de ser aplicable la doctrina de cosa juzgada, debe re-conocerse una excepción a dicha doctrina de forma que no se derroten los fines de la justicia. En síntesis, el plantea-miento de los peticionarios es que se justifica aplicar la excepción a nuestra doctrina de cosa juzgada, porque la Corte federal erró al no reconocer, conforme a lo resuelto por este Tribunal en Soc. de Gananciales v. El Vocero de P.R., supra, que los familiares de Bonafont tenían una ac-ción legitimada para reclamar a la demandada daños y perjuicios por sus alegadas expresiones difamatorias contra su pariente.
La controversia que nos plantean los peticionarios es si una decisión de la Corte federal sobre un asunto estatal, *392dictada al amparo de su jurisdicción suplementaria discre-cional, constituye cosa juzgada en el foro estatal, de inten-tarse ventilar la misma controversia de nuevo, a la luz de una nueva norma jurisprudencial estatal adoptada luego de la decisión federal.
hH H — I I — \
En cuanto a esta controversia, el Tribunal debe deter-minar la norma de cosa juzgada que se debe aplicar, si la federal o la estatal, y si realmente corresponde aplicarla a la luz de los hechos particulares de este caso.
En cuanto a la aplicación interjurisdiccional de la doc-trina de cosa juzgada, este Tribunal ha establecido que para poder determinar la norma que debe aplicarse es ne-cesario que cada caso sea objeto de un cuidadoso análisis en el que se tomen en consideración varios factores. Los principales factores que deben considerarse son: el tipo de acción de que se trata; si la sentencia previa es de un tribunal de jurisdicción limitada; el fundamento jurisdiccio-nal que tiene dicho tribunal para atender el asunto; si el derecho sustantivo implicado es federal o estatal, y el fun-damento utilizado para resolver el caso, a saber, si fue pro-cesal, sustantivo o una combinación de ambos. Díaz Maldonado v. Lacot, 123 D.P.R. 261, 272 (1989).
Al aplicar los factores mencionados al caso de autos en-contramos que: (1) el asunto que resolvió la Corte federal mediante sentencia final y firme —y que ahora se trae ante nuestra consideración— fue si los parientes de un em-pleado alegadamente difamado tienen derecho a demandar al patrono alegadamente difamador por los daños alegada-mente causados al empleado, a raíz de las expresiones difamatorias en su contra. Esta reclamación fue declarada no ha lugar en el foro federal a la luz de la normá jurispru-denciál que dicho foro estimó que existía en Puerto Rico al *393momento de emitirse la resolución y orden;(4) (2) el funda-mento jurisdiccional que tuvo la Corte federal para resolver dicha controversia fue el ejercicio de su jurisdicción suplementaria discrecional, el cual le confiere jurisdicción sobre aquellas causas de acción estatales que estén íntima-mente relacionadas con una reclamación sobre un asunto federal de manera que constituyan un mismo caso o con-troversia bajo el Art. Ill de la Constitución de Estados Uni-dos; (3) la sentencia previa es de un tribunal de jurisdic-ción limitada, entiéndase, la Corte de Distrito federal; (4) el derecho sustantivo implicado es estatal, y (5) el funda-mento utilizado por la Corte federal para resolver la con-troversia en cuestión fue uno sustantivo.
En cuanto al ejercicio de la jurisdicción suplementaria discrecional de un tribunal federal ante una controversia o causa de acción estatal, hemos señalado “que para que [un tribunal federal] pueda asumir jurisdicción es necesario que la causa de acción federal que fundamenta la acción presentada sea suficientemente sustancial como para con-ferirle jurisdicción sobre la materia”. Díaz Maldonado v. Lacot, supra, pág. 273. Si el tribunal determina que la re-clamación federal es sustancial, puede entonces considerar todas las reclamaciones federales y estatales que surjan del mismo núcleo común de hechos operacionales (common nucleus of operative facts), si era de esperarse que el de-mandante las litigara todas en un sólo procedimiento judicial. En circunstancias como la anterior, aun cuando el demandante no solicite del tribunal federal que asuma ju-risdicción suplementaria discrecional sobre la reclamación estatal, la sentencia de dicho tribunal podría tener el efecto de cosa juzgada sobre dicha reclamación. Díaz Maldonado v. Lacot, supra; Ramos González v. Félix Medina, 121 D.P.R. 312 (1988).
Por su parte, el Tribunal Supremo de Estados Unidos *394ha establecido que la jurisdicción suplementaria o acceso-ria discrecional (pendent jurisdiction) le atribuye jurisdic-ción a un tribunal federal sobre aquellas causas de acción estatales que estén íntimamente relacionadas con alguna causa de acción sobre la cual dicho tribunal tenga jurisdic-ción federal original, siempre y cuando las causas de acción federales y estatales surjan del mismo núcleo común de hechos operacionales. United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966). En ese caso, el Tribunal Supremo federal también señaló que cuando un tribunal federal asume jurisdicción suplementaria sobre una causa de ac-ción estatal, aún sin que estén presentes factores de econo-mía judicial, conveniencia y justicia, está obligado a adju-dicarla aplicando el derecho sustantivo estatal. United Mine Workers of America v. Gibbs, supra, pág. 726.
En el caso ante nos, la Corte federal decidió atender el asunto porque alegadamente aplicaban unas disposiciones sobre arbitraje del R.L.A., 45 U.S.C. sees. 151-158, y en la alternativa, las disposiciones del F.A.A., 49 U.S.C. see. 1305(a)(1), controlaban el caso. Sin embargo, concluyó en su sentencia que ellas no aplicaban al caso de autos. En síntesis, señaló que dichos estatutos federales no con-trolaban el campo en cuanto a las reclamaciones de los peticionarios.
Por entender que las causas de acción estatales y las federales estaban íntimamente relacionadas, la Corte federal, a la vez que resolvió las cuestiones federales, dispuso de algunas de las causas de acción estatales mediante el ejercicio de su jurisdicción suplementaria discrecional.
Este Tribunal solamente ha examinado en dos (2) oca-siones la aplicación interjurisdiccional de la doctrina de cosa juzgada. En Díaz v. Navieras de P.R., 118 D.P.R. 297, 303 (1987), resolvimos que en situaciones en que se trate de sentencias previas dictadas por tribunales federales que han asumido jurisdicción fundamentados en diversidad de ciudadanía, la doctrina estatal de cosa juzgada es la que *395gobierna. Por otra parte, en Ramos González v. Félix Medina, supra, este Tribunal señaló que las normas federales de cosa juzgada aplican cuando se trata de un dictamen federal acerca de una cuestión federal.
Como dijéramos anteriormente, la Corte federal dispuso en su opinión de las causas de acción federales y de algu-nas de las causas de acción estatales. Dichas causas de acción estatales, las de los familiares del peticionario Bo-nafont, fueron adjudicadas por la Corte federal mediante la aplicación de la decisión de este Tribunal en el caso Torres Silva v. El Mundo, Inc., supra. Por lo tanto, dichas causas de acción fueron resueltas a base del derecho sus-tantivo estatal y no del federal, por lo que, en este caso, la doctrina estatal de cosa juzgada es la que aplica.
IV
Es importante señalar que la Corte federal adjudicó las causas de acción de los familiares de Bonafont a base de la decisión de este Tribunal en Torres Silva v. El Mundo, Inc., supra, como único fundamento para su dictamen. La Corte federal no se percató de que ese caso no fue certificado como una opinión, sino como una sentencia(5)
En Rivera Maldonado v. E.L.A., 119 D.P.R. 74, 80 (1987), indicamos que una sentencia sin opinión, cuya pu-blicación no ha sido ordenada por este Tribunal, sino que ha sido publicada porque uno de sus jueces ha certificado una opinión concurrente o disidente, o un voto particular, no tiene valor de precedente.(6) También sostuvimos que tales sentencias tienen el valor persuasivo intrínseco de sus fundamentos y pueden ser citadas con valor persuasivo para guiar una decisión. Sin embargo, no pueden ser cita-*396das en una decisión como norma de este Tribunal y, mucho menos, para revocar una norma establecida.(7) Por lo tanto, lo que se dispuso en Torres Silva v. El Mundo, Inc., supra, por tratarse de una sentencia, no constituye un precedente establecido por este Tribunal a base del cual nuestros tribunales o la Corte federal, al interpretar una ley estatal en un caso de jurisdicción suplementaria discrecional, puedan fundar un fallo o una decisión.
Reiteradamente, este Tribunal ha señalado que en casos en los que el Tribunal Supremo de Estados Unidos, cual-quier Tribunal de Circuito de Apelaciones de Estados Uni-dos, Tribunal de Distrito federal o cualquiera de los más altos foros de los distintos estados de la Unión tenga ante su consideración un caso en el cual surjan cuestiones de derecho local, sobre las cuales no existan precedentes cla-ros en la decisiones del Tribunal Supremo de Puerto Rico, pueden solicitar una determinación sobre tales cuestiones a este Tribunal mediante el mecanismo de “certificación”. Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410, 415-416 (1990); Medina & Medina v. Country Pride Foods, 122 D.P.R. 172, 181—182 (1988); H.E. Vicente Cuesnongle, O.P v. D.A.C.O., 119 D.P.R. 457, 463-475 (1987); Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780, 784—788 (1982). La “certificación” hubiese sido el medio más directo, rápido y económico que tenía a su disposición la Corte federal en el caso de autos para obtener una interpretación autorizada sobre el derecho sustantivo local en cuanto a las reclamaciones de los parientes de Bonafont.
A pesar de existir el aludido mecanismo, la Corte federal optó por hacer su propia interpretación de lo que, a su entender, era el derecho sustantivo prevaleciente en *397Puerto Rico en cuanto a reclamaciones de parientes de una persona difamada por los daños alegadamente causados a éstos a raíz de la expresión difamatoria, aun cuando esta controversia no se había planteado ante este Tribunal antes de la fecha del dictamen de la Corte federal.
En el caso Torres Silva v. El Mundo, Inc., supra, en nin-gún momento las partes plantearon dicha controversia; por lo tanto, este Tribunal no se expresó al respecto. Lo único que señalamos en dicho caso relacionado con ese particular y que la Corte federal utiliza para resolver el asunto de la reclamación de los parientes de Bonafont, a base de su pro-pia interpretación, es lo siguiente:
... No puede considerarse difamatoria la información errónea de que éste era hijo de aquél. Uno de los valores más preciados en nuestra sociedad es que a'las personas se le juzga por los hechos propios y no por asociación de parentesco o de otra ín-dole con otras personas.(8)
Según la interpretación realizada por la Corte federal de lo citado anteriormente, la norma en Puerto Rico, en casos de difamación, era que los únicos que podían recla-mar daños eran aquellos sobre los cuales se había hecho una expresión difamatoria directamente. Por lo tanto, eran las personas directamente difamadas, y no sus familiares, los únicos que tenían acción legitimada para reclamar da-ños por dicha expresión difamatoria, a menos que dichos parientes hubiesen sido difamados directamente por el difamador.
No fue hasta la decisión de Soc. de Gananciales v. El Vocero de P.R., supra, que se planteó por primera vez ante este Tribunal la cuestión de si los familiares de una persona difamada tienen derecho a un remedio por daños de-bido a las expresiones difamatorias llevadas a cabo contra el pariente difamado. En este caso, resolvimos que la doc-trina de of and concerning the plaintiff, la cual requiere *398que en toda acción por difamación el demandante pruebe que las expresiones difamatorias se refieran a su persona de modo particular, no tiene el efecto de impedir a los fa-miliares del difamado acciones por daños y perjuicios de-bido a las angustias mentales sufridas a causa de una ex-presión difamatoria, siempre y cuando dicha expresión se refiera específicamente a la persona difamada en particular, de la cual ellos son parientes. Por lo tanto, si la persona que ha sido objeto de las expresiones difamatorias tiene derecho a un remedio por daños —por difamación o daños y angustias mentales— su esposa, hijos u otros que hayan sufrido daños y angustias mentales por dichas expresiones deberán tener mía causa de acción por daños y perjuicios.
En vista de lo anterior, podemos concluir que, a base de lo establecido por este Tribunal en Soc. de Gananciales v. El Vocero de P.R., supra, los parientes de Bonafont sí te-nían una causa de acción legal para reclamar por los daños que ellos hubieran sufrido a raíz de las expresiones difa-matorias hechas contra Bonafont por la demandada recurrida. Sin embargo, dicha causa de acción había sido adjudicada por la Corte federal, al amparo de su jurisdic-ción suplementaria discrecional, antes de que este Tribunal resolviera Soc. de Gananciales v. El Vocero de P.R., supra, y a base de lo que el foro federal interpretó que era la norma prevaleciente en Puerto Rico.
Sobre este particular, la parte demandada recurrida aduce que por haber sido desestimadas todas las causas de acción de los familiares de Bonafont por la Corte federal mediante una orden final y firme, la doctrina estatal de cosa juzgada impide que éstos sean reconocidos como code-mandantes en el pleito pendiente en el Tribunal de Pri-mera Instancia. Por otro lado, se reiteró en su plantea-miento de que al no haber sido apelado el dictamen de la Corte federal a la Corte de Apelaciones para el Primer Cir-cuito, la sentencia de dicho tribunal se convirtió en final y firme en cuanto a todas las causas de acción federales y *399estatales así adjudicadas. En fin, que por no constituir par-tes en el caso pendiente, no tienen derecho a estar presen-tes en la toma de deposición del demandante, aquí peticio-nario, Bonafont.
Por el contrario, los peticionarios sostienen que los fa-miliares de Bonafont tienen acción legitimada para parti-cipar en el pleito, a pesar de que sus respectivas causas de acción contra la parte demandada fueron desestimadas por la Corte federal. En su alegato, la parte peticionaria señala que en este caso no aplica la doctrina de cosa juzgada, sino que lo que se justifica es la aplicación de una de la excep-ciones a esa doctrina, ya que la Corte federal cometió el error de no reconocer, de acuerdo con lo establecido en Soc. de Gananciales v. El Vocero de P.R., supra, la acción legiti-mada de los familiares de Bonafont para reclamar daños por las alegadas expresiones difamatorias de la deman-dada recurrida contra Bonafont.
Sobre este planteamiento de la parte peticionaria, algu-nos jueces de este Tribunal hoy señalan que éste es inco-rrecto, por entender que el error craso de la Corte federal no fue haber resuelto el caso a base de una norma legal contraria al precedente controlante, en cuanto a causas de acción estatales sobre reclamaciones por daños a parientes de una persona difamada, sino haberlo resuelto a base de su propia interpretación de unas expresiones de este Tribunal en Torres Silva v. El Mundo, Inc., supra, cuando en realidad, ni en éste ni en ningún otro caso este Tribunal se había confrontado con una controversia semejante. Por lo tanto, aún no existía un precedente preciso cuando dicho foro hizo su dictamen.
Por otro lado, en cuanto a la aplicabilidad de la doctrina de cosa juzgada, algunos Jueces de este Tribunal entien-den que existe una razón fundamental por la cual no puede aplicarse la doctrina de cosa juzgada: que “el Tribunal de Distrito federal carecía de jurisdicción para entender en [el caso de autos]”.
*400Diferimos de ese criterio en cuanto al anterior plantea-miento y, por ende, en cuanto a que no aplica la doctrina de cosa juzgada. Veamos.
V
El problema, en este caso, en cuanto a la adjudicación de las causas de acción estatales de los parientes de Bona-font, no es simplemente una cuestión jurisdiccional, sino más bien una procesal.
El criterio de los Jueces de este Tribunal que disienten de la sentencia que hoy se emite da al traste con preceptos fundamentales que establecen la independencia jurídica de los estados y la jurisdicción federal. Además, ese criterio pasa por alto la estructura jurídica procesal existente en la jurisdicción federal, la cual nos corresponde hoy reconocer. Finalmente, su disidencia también menoscaba fundamen-tales principios sobre la deferencia que merecen las deci-siones de los tribunales federales en un sistema jurídico como el nuestro.
Para un mejor entendimiento del desacierto jurídico de esa perspectiva, nos corresponde explicar con claridad los hechos procesales característicos de este caso y los princi-pios jurídicos que gobiernan dicho proceso.
Dado que este caso se inició en el anterior Tribunal Superior de Puerto Rico, Sala de Humacao, éste pasó a la consideración de la Corte federal mediante la presenta-ción, por la parte demandada, de una notificación de tras-lado o notice of removal. En dicha notificación, la deman-dada alegó que aplicaban al caso de autos las disposiciones sobre arbitraje del R.L.A. y, en la alternativa, las disposi-ciones del F.A.A.; ambos estatutos son federales. A tal soli-citud, la parte demandante presentó, dentro del término establecido por las Reglas de Procedimiento Civil federal, una demanda enmendada con el propósito de añadir como demandada a Union, organización sindical encargada de *401representar a Bonafont como empleado de Executive Airlines. En la referida demanda, los demandantes alegan que la aludida Unión representó indebidamente a Bonafont. Con esta enmienda, la parte demandante añadió al pleito una causa de acción federal sobre la cual la Corte federal tiene total jurisdicción para su adjudicación. Scott v. Machinists Automotive Trades D. Lodge, 827 F.2d 589, 591 (9no Cir. 1987).
Aparte de enmendar la demanda, del expediente del caso no se desprende que la parte demandante haya pre-sentado, dentro de los treinta (30) días siguientes a la pre-sentación de la notificación de traslado, una moción para que el pleito fuera devuelto al tribunal de origen por ser erróneo en derecho el traslado del caso. 28 U.S.C. see. 1447.
A tales efectos, la Corte federal asumió jurisdicción so-bre el caso de autos y emitió sentencia al respecto.
Mediante la referida sentencia, la Corte federal deses-timó la causa de acción federal contra Union, por entender que ella estaba prescrita y, a su vez, desestimó las causas de acción de los familiares de Bonafont por éstos carecer de una acción legitimada. La Corte federal adjudicó estas cau-sas de acción al amparo de su jurisdicción suplementaria discrecional. En cuanto a las alegaciones sobre la aplicabi-lidad del R.L.A. y el F.A.A., la Corte federal adujo que ellas no controlaban las causas de acción sobre despido injusti-ficado y difamación, por lo que las disposiciones de uno y otro estatuto no aplicaban al caso de autos. Habiéndose determinado que dichos estatutos no aplicaban al caso ante nos y que la acción contra Union estaba prescrita, la Corte federal decidió devolver discrecionalmente las res-tantes causas de acción estatales contra la demandada re-currida al tribunal de origen, por entender que al no existir otras acciones federales que le dieran jurisdicción original sobre el caso, lo más apropiado era que el foro estatal las adjudicara.
*402Así las cosas, las causas de acción sobre despido injus-tificado y difamación fueron devueltas al Tribunal Superior, Sala de Humacao, y es allí donde surge la controversia que tenemos que dilucidar en el día de hoy.
Recalcamos que durante todo el proceso federal y esta-tal, en ningún momento las partes en el pleito han cuestio-nado la jurisdicción de la Corte federal para adjudicar el caso. Sin embargo, los Jueces de este Tribunal que hoy disienten preferirían resolver este caso de manera sim-plista, a base de que la Corte federal carecía de jurisdicción para acogerlo cuando fue trasladado. A su entender, el traslado no era posible, ya que el pleito incoado por los demandantes no planteaba ninguna cuestión federal que le diera jurisdicción sobre la materia.
La Sec. 1441(a) del Federal Judiciary Act de 1948 per-mite a un demandado trasladar cualquier acción civil, pre-sentada inicialmente en un tribunal estatal, a la Corte federal, siempre y cuando dicho tribunal tenga jurisdicción original sobre el caso. 28 U.S.C. sec. 1441(a).
Si en algún momento, antes de que la sentencia de la Corte federal sea final y firme, surge que dicho caso fue trasladado impróvidamente y sin jurisdicción federal, la Corte federal debe devolverlo al tribunal de origen sua sponte o a petición de parte.(9) 28 U.S.C. see. 1447.
Para llegar a la determinación de si tiene jurisdicción sobre la materia o no, la Corte federal tiene que referirse a la demanda original según ésta se encontraba para la fe-cha cuando la notificación de traslado fue presentada. En otras palabras, la jurisdicción de la Corte federal debe sur-gir de las alegaciones de la demanda original. Carnegie-Mellon, Univ. v. Cohill, 484 U.S. 343, 345-346 (1988); Franchise Tax Bd. v. Laborers Vacation Trust, 463 U.S. 1, *4039-12 (1983); Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939); Gully v. First Nat. Bank, 299 U.S. 109 (1936); In re Air Disaster, 819 F. Supp. 1352, 1355 (E.D. Mich. 1993); Donald I. Galen, M.D., Inc. v. McAllister, 833 F. Supp. 761, 763 (N.D. Cal. 1992); Bell v. Arncast Indus. Corp., 607 F. Supp. 486 (D.C. Ohio 1985); Bernstein v. Lind-Waldock & Co., 738 F.2d 179, 183 (1984). Si no surge de la demanda original una cuestión federal que le dé jurisdicción a la Corte de Distrito para ver el caso trasladado, él debe ser devuelto al foro de origen; entiéndase, al foro estatal. 28 U.S.C. sec. 1441(a). Esta doctrina es conocida en la juris-dicción federal como well-pleaded complaint doctrine.
Por otro lado, es norma reconocida que el traslado de un caso del tribunal estatal a la Corte federal no puede estar basado en una defensa federal, incluyendo la defensa de control del campo (preemption), aun cuando la defensa haya sido anticipada en la demanda o cuando ambas par-tes concuerden en que dicha defensa federal es la única cuestión que está realmente en controversia. Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987); Franchise Tax Bd. v. Laborers Vacation Trust, supra; Gully v. First Nat. Bank, supra; y In re Air Disaster, supra, pág. 1355. No obstante, el Tribunal Supremo de Estados Unidos, en Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987), desa-rrolló una excepción a la doctrina de que la cuestión federal surja de la demanda original (well-pleaded complaint doctrine) para que el traslado sea posible. Esta nueva doc-trina es conocida como Complete Preemption Doctrine. Ella establece que una vez un tribunal establece que un área específica de derecho estatal está completamente contro-lada por un estatuto federal, toda causa de acción basada en el referido derecho estatal será considerada como si fuera una causa de acción federal gobernada por el derecho federal. Caterpillar Inc. v. Williams, supra, pág. 393.
Esto es, que si en una notificación de traslado a la Corte federal el demandado alega como defensa que, a pesar de *404que de la demanda original sólo surgen causas de acción estatales, un estatuto federal controla completamente una de estas causas de acción, si la Corte federal determina que en efecto dicho estatuto controla completamente la causa de acción, ésta será considerada como una causa de acción federal gobernada por el derecho federal, dándole así juris-dicción a la Corte de Distrito sobre el caso trasladado. Metropolitan Life Ins. Co. v. Taylor, supra. A pesar de que existe esta excepción a la regla general, el Tribunal Supremo federal se ha mostrado renuente a extender la apli-cación de dicha doctrina.
En la actualidad, la doctrina de Complete Preemption sólo ha sido extendida a casos relacionados con el Labor Management Relation Act(10) y con el Employee Retirement Income Security Act(11). Metropolitan Life Ins. Co. v. Taylor, supra; Caterpillar, Inc. v. Williams, supra; Avco Corp. v. Aero Lodge 735, 390 U.S. 557 (1968).
Reconocemos que en el caso de autos las alegadas cau-sas de acción federales bajo el R.L.A. y el F.A.A. son en realidad defensas federales presentadas por la demandada en la notificación de traslado, las cuales no representan una cuestión federal que le diera jurisdicción a la Corte federal sobre el caso de autos. Tampoco se trata de estatu-tos federales que controlen completamente cualquiera de las causas de acción estatales de manera que dichas causas de acción puedan ser consideradas como unas federales go-bernadas por el derecho federal. In re Air Disaster, supra; Vail v. Pan Am Corp., 752 F. Supp. 648 (D.N. J. 1990); Debevoise v. Rutland Railway Corporation, 291 F.2d 379 (1961).
A pesar de todo lo antes expresado, la parte deman-dante nunca cuestionó la jurisdicción de la Corte federal para el caso trasladado, ni siquiera hizo alegación de que el traslado hubiese sido hecho incorrectamente o contrario a *405derecho. Por el contrario, la parte demandante prefirió sa-car partido de su presencia involuntaria en la Corte federal para añadir una causa de acción federal a su demanda original. Entiéndase, la causa de acción añadida, mediante enmienda, por los demandantes contra la Unión.
A pesar de que la Corte federal erró al asumir jurisdic-ción sobre el caso de autos al momento del traslado, los demandantes le otorgaron una cuestión federal al caso, lo que tuvo el efecto de otorgar jurisdicción a la Corte federal sobre éste. Es obvio que si los demandantes hubiesen es-tado convencidos de que el caso no era trasladable, lo hu-biesen cuestionado mediante una moción, lo que se conoce en la jurisdicción federal como motion to remand, o al me-nos hubiesen apelado a la Corte de Apelaciones del Primer Circuito, según lo requieren las Reglas de Procedimiento Civil federal. Véase 28 U.S.C. see. 1291.
No habiéndose expresado la Corte federal en su senten-cia en cuanto a que las causas de acción fueron trasladadas impróvidamente o sin jurisdicción federal, si la parte de-mandante consideraba que dicho traslado fue realizado contrario a derecho debió haber apelado la sentencia de la Corte federal. Scott v. Machinists Automotive Trades D. Lodges, supra, pág. 592. Si el caso hubiese sido apelado, la determinación de la Corte de Apelaciones no hubiese es-tado relacionada con la validez del traslado, ya que esta determinación correspondía hacerse antes de haber sido dictada la sentencia, sino con la cuestión de si la Corte federal hubiese tenido jurisdicción en el caso de haberse presentado originalmente en dicha corte. Grubbs v. General Electric Credit Corp., 405 U.S. 699, 702 (1972).
Sobre este particular, el Tribunal Supremo federal se-ñaló en Grubbs v. General Electric Credit Corp., supra, pág. 702, lo siguiente:
... [W]here after removal a case is tried on the merits without objection and the federal court enters judgment, the issue in subsequent proceedings on appeal is not whether the case was *406properly removed, but whether the federal district court would have had original jurisdiction of the case had it been filed in that court.(12)
Si luego de apelado el caso, la Corte de Apelaciones de-terminaba que la Corte federal no tenía jurisdicción para verlo y adjudicarlo, entonces, mediante el dictamen de ese tribunal, la sentencia de la Corte federal podía ser decla-rada sin efecto. Hook v. Morrison Milling Co., 38 F.3d 776, 780 (5to Cir. 1994); McKenzie v. United States, 678 F.2d 571, 574 (1982).
La sección 1291 del Federal Judiciary Act de 25 de junio de 1948 es clara cuando dispone, en lo pertinente, lo si-guiente:
The courts of appeals (other than the United States Courts of Appeals for the Federal Circuit) shall have jurisdiction of appeals from all final decisions of the district courts of the United States ..., except where a direct review may be had in the Supreme Court. (Énfasis suplido.) 28 U.S.C. sec. 1291.
Según el Tribunal Supremo federal en Firstier MTGE. Co. v. Investors MTGE. Ins. Co., 498 U.S. 269, 273-274 (1991), “[flor a ruling to be final, it must ‘en[d] the litigation on the merits’, Catlin v. United States, 324 U.S. 229, 233 (1945) (citation omitted), and the judge must, 'clearly declar[e] his intention in this respect’ ”. (Escolios omitidos.) Véase U.S. v. F. & M. Schaefer Brewing Co., 356 U.S. 227, 232 (1958).(13)
No obstante, una excepción a esta regla general es lo que se conoce en la jurisdicción federal como collateral order doctrine. Esta doctrina permite apelaciones bajo la sec-ción 1291, supra, de un pequeño grupo de órdenes que aun-que no dan fin a la litigación de un caso en los méritos, sí *407concluyen algunas de las controversias importantes del pleito que están separadas de los méritos del caso. Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 546 (1949); Waco v. U.S. Fidelity & G. Co., 293 U.S. 140, 143-144 (1934).
Desde City of Waco v. United States F. & G. Co., supra, es norma conocida en la jurisdicción federal que una corte de distrito no puede evitar la revisión en apelación de una orden colateral final suya para devolver el caso al foro estatal. Powers v. Southland Corp., 4 F.3d 223, 226 (3er Cir. 1993).
Sin embargo, para que dicha orden de la Corte federal pueda efectivamente ser apelada, ella tiene que preceder a la orden de la corte de devolver el caso al foro estatal y estar separada de las causas de acción que dicha corte de-vuelva al foro de origen.
... We recently held in Powers v. Southland Corp., [supra], that for a Collateral order to come under the City of Waco rule, the order must be both logically precedent to, and separable from, the remand decision. Carr v. American Red Cross, 17 F.3d 671, 675 (3er Cir. 1994).
En el caso de autos, la Corte federal desestimó la acción por representación indebida contra Union por prescripción y las acciones de los parientes de Bonafont, porque a su entender dichos codemandantes no tenían acción legiti-mada para presentarla. Estas dos (2) órdenes de desesti-mación de la Corte federal precedieron y son separables de las causas de acción estatales devueltas al foro estatal, en-tiéndase, las acciones de despido injustificado y difamación de Bonafont. Dichas órdenes de desestimación constituyen una determinación final y firme de la Corte federal bajo la sección 1291, supra, por lo que tenían que ser revisadas en apelación si los demandantes no estaban de acuerdo con el dictamen de la Corte federal al respecto. Cohen v. Beneficial Loan Corp., supra, págs. 546-547. No habiéndose ape-lado dichas órdenes a la Corte de Apelaciones para el Pri*408mer Circuito, el dictamen de Distrito en cuanto a ellas es final y firme, por lo que goza de total validez. Carr v. American Red Cross, supra, págs. 675-676.
Por otro lado, si lo que se estuviera cuestionando en el caso ante nos fuera la orden de la Corte federal de devolver las causas de acción sobre despido injustificado y difama-ción, la situación sería otra. Esto se debe a que, como regla general, la orden de una Corte federal de devolver un caso o causa de acción ante su consideración al foro estatal no son revisábles por la Corte de Apelaciones. Lemos v. Fencl, 828 F.2d 616 (9no Cir. 1987); Dunkin Donuts of America v. Family Enterprises, Inc., 381 F. Supp. 371 (D. Md. 1974).
Si la Corte federal devuelve un caso a base de que el proceso de traslado fue defectuoso o porque no tenía juris-dicción sobre la materia, la Corte de Apelaciones no puede revisar la orden de la Corte federal de devolver el caso al foro estatal. 28 U.S.C. sec. 1447(d).(14)
No obstante, si la orden de la Corte federal de devolver al foro estatal causas de acción estatales fue discrecional, la Corte de Apelaciones puede revisar en apelación dicha determinación. Executive Software v. U.S. Dist. Court, 24 F.3d 1545 (9no Cir. 1994); Albertson’s Inc. v. Carrigan, 982 F.2d 1478 (1993); In re Surinam Airways Holding Co., 974 F.2d 1255 (11mo Cir. 1992).
En el caso ante nuestra consideración, tanto la orden de desestimación de las dos (2) causas de acción antes men-cionadas, incluyendo la desestimación de las causas de ac-ción estatales de los familiares de Bonafont, como la orden de devolver las dos (2) causas de acción estatales al foro de origen eran revisábles por la Corte de Apelaciones. La Corte federal devolvió discrecionalmente las causas de ac-ción de Bonafont, porque —entendiéndose con jurisdicción federal para ver el caso— concluyó que lo más recomenda-*409ble, luego de eliminadas todas las acciones que le daban jurisdicción original sobre el caso, era devolver las acciones estatales restantes al foro de origen.
La Corte federal adujo en su orden que al eliminarse las causas de acción federales que le daban jurisdicción sobre el caso, las restantes acciones estatales predominaban substancialmente sobre las acciones que originalmente le habían dado jurisdicción, por lo que lo más adecuado era devolverlas. En ningún momento se desprende de la sen-tencia de la Corte federal que las restantes causas de ac-ción estatales hayan sido devueltas porque el proceso de traslado fue defectuoso o por ausencia de jurisdicción sobre la materia. Sin lugar a dudas, la decisión de la Corte de Distrito fue totalmente discrecional, ya que pudo haberlas adjudicado al amparo de su jurisdicción suplementaria dis-crecional, pero prefirió enviarlas al foro de origen.
En conclusión, si los recurrentes hubiesen querido real-mente cuestionar tanto la orden de desestimación de la causa de acción federal contra Union y las causas de acción estatales de los parientes de Bonafont como la orden de devolver las restantes causas de acción estatales al foro de origen, tenían disponible el procedimiento de apelación de la Corte de Apelaciones del Primer Circuito para así hacerlo. De igual manera, si hubiesen querido cuestionar la jurisdicción de la Corte federal para acoger el traslado del caso, también tenían disponible la apelación a esos efectos.
Los Jueces disidentes le hacen caso omiso a este estricto orden procesal establecido en la jurisdicción federal y pre-tenden poner fin a este caso mediante la determinación de que la Corte de Distrito no tenía jurisdicción para acoger el traslado del caso, lo que a su entender le impedía adjudicar las causas de acción de los parientes de Bonafont, al am-paro de la jurisdicción suplementaria discrecional.
Una realidad jurídica sobrevive la opinión de los Jueces que hoy disienten: este Tribunal carece de autoridad para *410dejar sin efecto una sentencia final y firme de la Corte federal, no apelada por las partes, por falta de jurisdicción sobre la materia. Veamos.
VI
Desde las postrimerías del pasado siglo, la Corte Su-prema de Estados Unidos, en B. & O. Railroad v. Baugh, 149 U.S. 368 (1893), describió, en términos generales, la limitada capacidad de la jurisdicción federal para interve-nir en procedimientos estatales.
... [T]he Constitution of the United States ... recognizes and preserves the autonomy and independence of the States— independence in their legislative and independence in their judicial developments. Supervision over either the legislative or the judicial action of the States is in no case permissible except as to matters by the Constitution specifically authorized or delegated to the United States. Any interference with either, except as thus permitted, is an invasion of the authority of the State and its independence. (Enfasis suplido.) B. & O. Railroad v. Baugh, supra, pág. 401.
Posteriormente, la famosa decisión de Erie R. Co. v. Tompkins, 304 U.S. 64 (1938), recalcó la separación jurí-dica que debe existir entre las dos (2) jurisdicciones, en-tiéndase la estatal y la federal:
... Congress has no power to declare substantive rules of common law applicable to a State whether they be local in their nature or “general,” be they commercial law or a part of the law of torts. And no clause in the Constitution purports to confer such a power upon the federal courts. Id., pág. 78.
El reverso de esa moneda es la interferencia de tribuna-les estatales sobre determinaciones previas de cortes fede-rales, como ocurre en el caso de autos.
Los casos más significativos sobre esa desbalanceada si-tuación surgieron dentro del contexto de la expedición de habeas corpus estatales sobre confinados federales. Ante esa situación, el Tribunal Supremo federal expresó lo que *411se ha convertido en un axioma en nuestro ordenamiento jurídico: “[n]o state can authorize one of its judges [to] exercise judicial power [within] the jurisdiction of another and independent government”. Así lo expresó dicho tribunal en Ableman v. Booth and United States v. Booth, 62 U.S. 506, 516-517 (1858), en cuanto a un dictamen de una corte del estado de Wisconsin en el que se liberó a un con-finado federal.
Posteriormente, en Tarble’s Case, 80 U.S. 397, 406-408 (1871), esa misma corte, en respuesta a otro habeas corpus dictado por un tribunal de Wisconsin para que se le diera la libertad a un prisionero federal, se pronunció sobre la relación entre una jurisdicción estatal y la federal:
... There are within the territorial limits of each State two governments, restricted in their spheres of action, but independent of each other. ...
Such being the distinct and independent character of the two governments, ... [ii] follows that neither can intrude with its judicial process into the domain of the other, except so far as such intrusion may be necessary on the part of the [Federal Gjovernment to preserve its rightful supremacy. (Énfasis suplido.) Tarble’s Case, supra, págs. 406-407.
De esta manera se sostuvo que las jurisdicciones esta-tales y la federal se deben respeto mutuo, cada una abste-niéndose de infringir sobre el territorio jurídico de la otra.
Por todo lo antes expresado, si nuestro Tribunal se in-miscuye en la revisión de sentencias dictadas por otra ju-risdicción, en este caso la federal, quedaría la puerta abierta para que nuestro Foro se convierta en un tribunal con una capacidad revisora sobre la corte de distrito federal. Lo apremiante de estos postulados nos impide re-vocar una determinación, final y firme, de la Corte federal, aun cuando ésta haya sido errónea o sin jurisdicción. Es ante esta preocupación que este Tribunal no debe cruzar la sólida —aunque imaginaria— frontera que separa las dos (2) jurisdicciones, ni aún con la súplica de las partes de que *412nuestra jurisdicción tome autoridad sobre un procedi-miento perteneciente a la jurisdicción federal.
Al deliberar sobre los méritos que apoyan el ataque co-lateral presentado por la parte peticionaria, nos encontra-mos ante el violento choque de dos (2) intereses de alta importancia jurídica. El primero constituye la importancia de que la determinación de la Corte federal sea válida y el segundo persigue la importancia del hecho de dicha deter-minación sea final.(15) Véanse: Durfee v. Duke, 375 U.S. 106 (1963); Stoll v. Gottlieb, 304 U.S. 554 (1938), reconsidera-ción denegada, 305 U.S. 675. Somos del criterio que, consi-derados los hechos del caso de autos y las alternativas que tuvo disponibles la parte peticionaria, el segundo interés descrito tiene mayor peso. Véase Stoll v. Gottlieb, supra. En Ramos González v. Félix Medina, supra, pág. 339, aco-gimos de la doctrina federal de cosa juzgada el precepto siguiente:
La doctrina federal de cosa juzgada está cimentada sobre el interés en preservar la finalidad, efectividad y certidumbre de las sentencias. Por eso se ha resuelto repetidamente que una sentencia tiene efectos de cosa juzgada aunque sea errónea. E.g. Federated Department Stores, Inc. v. Moitie, 452 U.S. 394, 398-399 (1981), y casos allí citados. Como dijo el Profesor Bra-inerd Currie, “la primera lección que uno debe aprender en la materia de res judicata es que las determinaciones judiciales no deben ser confundidas con la verdad absoluta”. ... B. Currie, Mutuality of Collateral Estoppel: Limits of the “Bernhard” Doctrine, 9 Stan. L. Rev. 281, 315 (1957). (Énfasis suplido.)
La trayectoria histórica de la evolución de la doctrina de ataque colateral está bisectada en dos (2) períodos. Tradi-cionalmente se favorecía la predominancia del interés de la validez de la sentencia emitida por un tribunal de otra jurisdicción. Ese período doctrinal intentaba edificar la le-gitimidad de las decisiones jurídicas. Sin embargo, esa doc-*413trina que protegía la validez de las sentencias sobre la fi-nalidad de éstas, es inherentemente errada. Véase el comentario A en 1 Restatement of the Law: Judgements 2d Sec. 12, pág. 117 (1980). La prioridad de corregir la deter-minación emitida por otra jurisdicción para cerciorar su validez constituía un paso miópico que acercaba a los tribunales al borde entrópico de que las jurisdicciones no per-manezcan dentro de sus confines. Nelson v. Iowa-Illinois Gas and Electric Comp., 259 Iowa 101 (1966).
La aplicación tradicional de la doctrina de ataque cola-teral pereció ante los beneficios ofrecidos por lo que se ha convertido en la doctrina vigente. La doctrina contemporá-nea es superior a la anterior, porque llega al mismo efecto sin dilatar los procedimientos judiciales. Al impedir que una segunda jurisdicción resucite la causa de acción ya resuelta por el otro foro, se fomenta la finalidad de esa sentencia y la economía en el proceso adjudicativo. A tales efectos, la parte desfavorecida tiene la facultad de acudir a la corte de apelaciones correspondiente para revisar la sen-tencia de la corte de distrito.
Por las razones antes mencionadas, los tribunales han redirigido sus prioridades, dejando atrás la predominancia de la validez de la determinación original para favorecer su finalidad. Para una mejor descripción de la evolución de esta doctrina véanse: 19 Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters 2d Sec. 4428 (1996); Nota, Filling the Void: Judicial Power and Jurisdictional Attacks on Judgements, 87 Yale L.J. 164 (1977); B. Boskey y R. Braucher, Jurisdiction and Colateral Attack: October Term, 1939, 40 Colum. L. Rev. 1006 (1940). Entendemos, por ende, que la doctrina con-temporánea debe ser aplicada al caso de autos.
El Restatement of Judgements, supra, expone la doc-trina vigente sobre los ataques colaterales por razón de falta de jurisdicción sobre la materia. El citado Restatement of Judgments, en su Sec. 11, dispone que la determi-*414nación de un tribunal está debidamente emitida sólo si éste cuenta con jurisdicción sobre la materia ventilada.

Sec. 11 Subject Matter Jurisdiction

A judgement may properly be rendered against a party only if the court has authority to adjudicate the type of controversy involved in the action. Restatement of Judgements, supra, Sec. 11, pág. 108.
Esa regla, sin embargo, no dispone la invalidez automá-tica de una sentencia emitida por un tribunal que poste-riormente se ataca por éste no haber tenido jurisdicción sobre la materia.
Para evaluar los méritos de ese ataque colateral, el Restatement of Judgements, supra, Sec. 12, pág. 115, señala:

Sec. 12 Contesting Subject Matter Jurisdiction

When a court has rendered a judgement in a contested action, the judgement precludes the parties from litigating the question of the court’s subject matter jurisdiction in subsequent litigation except if:
(1) The subject matter of the action was so plainly beyond the court’s jurisdiction in subsequent litigation that its entertaining the action was manifest abuse of authority: or
(2) Allowing the judgement to stand would substantially infringe upon the authority of another tribunal or agency of government; or
(3) The judgement was rendered by a court lacking capability to make an adequately informed determination of a question concerning its own jurisdiction and as a matter of procedural fairness the party seeking to avoid the judgement should have an opportunity belatedly to attack the courts subject matter jurisdiction. (Enfasis suplido.)
Esa doctrina nos indica que no debemos inmiscuirnos en una determinación emitida por una Corte federal, a menos que ésta haya carecido, de forma crasa, de la capacidad para ventilar la acción.
Somos del criterio de que ninguna de las excepciones generalmente reconocidas sobre esa regla doctrinal son aplicables al caso de autos. La Corte federal incidió al con-siderarse competente para ejercer su jurisdicción suple-*415mentaría discrecional sobre la causa de acción estatal que hoy nos ocupa, pero dicha acción no representa un abuso de su discreción; tampoco usurpó la competencia jurisdic-cional de otro tribunal, ni se trata de una situación en la que el tribunal sentenciador carecía de la capacidad de lle-gar a su dictamen de una manera informada.
La doctrina moderna es clara en cuanto a que el princi-pio de finalidad de una sentencia prevalece en casos en que las partes fallaron al no litigar la controversia de jurisdic-ción sobre la materia ante el tribunal sentenciador, y en los que el tribunal en cuestión no consideró su capacidad ju-risdiccional sobre la acción presentada. (16)
En estos casos, el factor decisivo es también el pilar edi-ficante de la doctrina de res judicata en cuanto a la finali-dad de lo dispuesto sobre una causa de acción: lo juzgado se mantiene firme sobre lo litigado por las partes, y tam-bién sobre los argumentos y las bases que las partes debie-ron haber litigado en su momento.(17)
*416El Restatement of Judgements, supra, Sec. 12 (comenta-rio “D”), pág. 120, explica que: “Even if the subject matter jurisdiction has not been raised and determined, the jud-gement after becoming final should ordinarily be treated as wholly valid if the controversy has been litigated in any other respect”. Ante esto, es un hecho cierto que la Corte federal presumió la validez del traslado y la jurisdicción derivada de éste. Sin embargo, la parte peticionaria falló al no plantear en ningún momento de la trayectoria de la discusión del caso ante la Corte federal las deficiencias del traslado y su correspondiente incapacidad de proveer a esa corte jurisdicción sobre la materia litigada. Más aún, dicha parte optó por no presentar apelación alguna ante la Corte de Apelaciones para el Primer Circuito federal, provocando de esta manera que la determinación de la Corte federal se convirtiera en final y firme. Por lo tanto, los derechos de la parte peticionaria no yacen indebidamente contravenidos por la adecuada aplicación de esta doctrina. Esa parte de-bió plantear la deficiencia jurisdiccional a la Corte federal o en su correspondiente corte apelativa. A tales efectos, nuestra decisión de no intervenir sobre la orden dictada por ese tribunal no representa una injusticia a la parte afectada.
En Hinton v. Hinton, 395 A.2d 7 (1978), la Corte de Ape-laciones del Distrito de Columbia indicó lo siguiente:
If a court were to render judgement without according the defendant proper notice (or without personal jurisdiction or subject matter jurisdiction), that judgement would be void and of no effect. ... If, however, the party against whom such a jud-gement is entered has an opportunity to appeal therefrom and forgoes that opportunity, the judgement is valid. The defendant then is bound by the judgement and cannot collaterally attack the ruling. (Enfasis suplido.(18)
Esta es la llamada doctrina del bootstrap principle. El *417Prof. Dan B. Dobbs explica el precepto de la forma si-guiente:
... If [...] the sovereign has by implication granted the court jurisdiction to determine its own jurisdiction, then the court’s decision about its own jurisdiction is a valid one. If erroneous, it may be appealed; however, like other valid but erroneous decisions, it may not be collaterally attacked. It is res judicata. D. Dobbs, The Validation of Void Judgements: The Bootstrap Principle; Part I-The Rationale of Bootstrap, 53 Va. L. Rev. 1003, 1012 (1967).
El bootstrap principle preconiza la esencial proposición de que, si un tribunal de justicia cuenta con la potestad de establecer los límites de su propia jurisdicción(19) y si la parte perjudicada desea que la determinación del tribunal sea revisada, el remedio disponible es la apelación(20) Pro-cede el profesor Dobbs a comentar:
The bootstrap principle is thus both logical and politic. It offers the merit of following the sovereign grant of power and limitations of power, and at the same time offers an acceptable flexibility in application: it will not be applied blindly to validate all judgements. Dobbs, supra, pág. 1013. Véase, también, *418D. Dobbs, The Validation of Void Judgements: The Bootstrap Principle; Part II-The Scope of Bootstrap, 53 Va. L. Rev. 1241 (1967).
A base de este principio, no estamos de acuerdo con que la parte peticionaria quedó sin remedio o recurso ante la determinación desfavorable de la Corte federal. La parte debió apelar esa decisión a los tribunales de mayor jerar-quía de esa estructura jurídica. Además, pasado el término para presentar oportunamente tal apelación ante la Corte del Primer Circuito federal, la parte debió estudiar qué remedios tenía aún disponibles ante la jurisdicción federal en cuanto a las causas de acción desestimadas por la Corte federal.
A tales efectos, este Tribunal no puede invalidar o afec-tar de manera alguna una orden emitida por una corte federal. Los errores cometidos por los tribunales de pri-mera instancia deben ser corregidos por los tribunales ape-lativos correspondientes, los cuales existen para cumplir con esa función. Dicha función no le corresponde a los tribunales de otra jurisdicción.
Ante la situación de hechos del caso de autos, algunos Jueces de este Tribunal, en su afán de corregir el error cometido por la Corte federal, pretenden invadir las fron-teras jurisdiccionales que rodean ese foro. Respondiendo a nuestra obligación de proteger la integridad estructural de cada jurisdicción, y dirigidos por nuestro deber de autoli-mitación, nos negamos a cruzar ese “Rubicon”.
VII
Habiéndose concluido que la sentencia de la Corte federal, en cuanto a la desestimación de las causas de acción de los parientes de Bonafont, es final y firme y que ésta goza de validez por no haber sido apelada en la Corte de Apela-ciones del Primer Circuito, nos resta dilucidar si en efecto *419dicho dictamen representa cosa juzgada a base de la doc-trina estatal al respecto.
Hemos dispuesto en reiteradas ocasiones que se consi-derarán cosa juzgada no sólo las cuestiones litigadas y ad-judicadas, sino también aquellas que pudieron litigarse y adjudicarse con propiedad aun cuando no fueron plan-teadas. Díaz Maldonado v. Lacot, supra, pág. 274; Figueroa v. Banco de San Juan, 108 D.P.R. 680, 687 (1979); Mercado Riera v. Mercado Riera, 100 D.P.R. 940, 950 (1972).
La doctrina estatal de cosa juzgada requiere que estén presentes ciertos requisitos en el caso en cuestión de ma-nera que pueda plantearse, en un segundo litigio, la de-fensa de cosa juzgada y que el pleito no pueda litigarse de nuevo. Estos requisitos son: (1) que haya una primera sen-tencia válida, final y firme que adjudique los hechos y re-suelva una controversia en sus méritos; (2) que las partes en el primer litigio sean las mismas en el segundo; (3) que en ambos pleitos se trate del mismo objeto o asunto; (4) que en el primer pleito se haya pedido igual remedio que el que se pide en el segundo, y (5) que las partes litiguen en la misma calidad en ambos pleitos. Art. 1204 del Código Civil, 31 L.P.R.A. see. 3343. Véanse, además: Banco de la Vivienda v. Carlo Ortiz, 130 D.P.R. 730 (1992); Negrón v. C.I.T Fin. Serv., 111 D.P.R. 657, 661 (1981); Pagán Hernández v. U.P.R., 107 D.P.R. 720, 732-733 (1978).
No hay duda de que todos estos requisitos están presen-tes en el caso de autos. Las causas de acción de los. fami-liares de Bonafont fueron resueltas mediante una senten-cia válida, final y firme,(21) a pesar de que no se llevó a cabo un descubrimiento de prueba ni se efectuó un juicio en su fondo. La Corte federal desestimó la causa de acción de los *420familiares de Bonafont por entender que no tenían acción legitimada para reclamar daños por las expresiones difa-matorias hechas contra Bonafont, luego de haber exami-nado las leyes de Puerto Rico sobre difamación e interpre-tado la jurisprudencia que entendió vigente para esa fecha sobre este tema.
Este Tribunal ha sido claro al establecer que en cuanto a la desestimación de una acción, tanto bajo la doctrina de cosa juzgada estatal como bajo la federal, se exige, para que esta defensa sea aplicable, que dicha desestimación haya sido en los méritos. Véase Díaz Maldonado v. Lacot, supra, pág. 274.
En el caso de autos, es indiscutible que la sentencia dic-tada por la Corte federal fue final y firme, ya que la moción de reconsideración que presentaron los peticionarios ante el foro federal se presentó fuera de término, y la sentencia no fue apelada ni recurrida dentro del término establecido por ley.
En cuanto a si la desestimación de las causas de acción de los parientes de Bonafont por falta de legitimación ac-tiva fue en los méritos, tampoco hay duda al respecto. Tanto en el derecho sustantivo estatal como en el federal, a menos que el tribunal en su orden de desestimación lo dis-ponga de otro modo, cualquier desestimación, excepto la que se dicte por falta de jurisdicción o por haber omitido acumular una parte indispensable, tiene el efecto de una adjudicación en los méritos.(22)
Sobre este particular, debemos aclarar que la Corte federal tenía la facultad para adjudicar las causas de acción de los parientes de Bonafont y devolver al foro de origen las restantes causas de acción estatales. Veamos.
Cuando un tribunal federal asume jurisdicción sobre un *421caso trasladado del foro estatal, dicha jurisdicción se ex-tiende no sólo a las causas de acción federales existentes en él, sino también sobre las acciones estatales que estén íntimamente relacionadas con aquellas causas que le die-ron jurisdicción original sobre el caso. Esta facultad se la otorga a las cortes federales la doctrina de jurisdicción su-plementaria discrecional antes mencionada.
Según esta doctrina, cuando consideraciones de econo-mía judicial, conveniencia y justicia así lo requieran, una corte federal puede adjudicar tanto las causas de acción federales como las estatales existentes en el caso trasladado. Carnegie-Mellon Univ. v. Cohill, supra, pág. 729. Sin embargo, una nueva interpretación jurispruden-cial de la doctrina de jurisdicción suplementaria discrecio-nal señala que en los casos en los que todas las causas de acción federales son desestimadas, lo más recomendable es devolver todas las causas de acción estatales al foro de ori-gen para una mejor adjudicación de éstas. íd., págs. 729-730. No obstante, esta nueva interpretación de la doc-trina no es mandatoria, sino discrecional del tribunal. Id. Esto se debe a que una vez un tribunal asume jurisdicción sobre un caso trasladado del foro estatal mantiene su ju-risdicción suplementaria discrecional sobre las causas de acción estatales aunque todas las acciones federales sean desestimadas. Carnegie-Mellon Univ. v. Cohill, supra; Mill Investment, Inc. v. Brooks Woolen, supra, pág. 51; Scott v. Machinists Automotive Trades, supra, pág. 592; Bright v. Bechtel Petrolewm, Inc., supra, pág. 771.
En cuanto a los otros requisitos que deben cumplirse para que aplique la doctrina de cosa juzgada, los familiares de Bonafont fueron codemandantes en el primer pleito que se ventiló en la Corte federal y son los que, junto a Bona-font, pretenden volver a plantear sus causas de acción ante el tribunal de instancia, a pesar de que éstas fueron deses-tiinadas por la Corte federal. En este pleito, los familiares de Bonafont pretenden litigar en calidad de codemandan-*422tes, como en el primer pleito, y piden idéntico remedio al Tribunal de Primera Instancia, con el mismo objeto o pro-pósito de que se les compense por los daños que alegada-mente sufrieron a raíz de la supuesta expresión difamato-ria que se hizo contra su pariente Bonafont.
En vista de lo anterior, concluimos que la doctrina de cosa juzgada, según nuestro derecho sustantivo vigente, aplica al caso de autos.
Reconocemos que la doctrina de cosa juzgada no es ab-soluta ni debe aplicarse de manera inflexible “cuando ha-cerlo derrotaría los fines de la justicia, especialmente si hay consideraciones de orden público”. Mercado Riera v. Mercado Riera, supra, pág. 953. Véase, además, Pérez v. Bauzá, supra, pág. 226. A pesar de lo anterior, los casos en los que este Tribunal no ha aplicado la doctrina de cosa juzgada han sido aquellos relacionados con acciones de fi-liación(23) cuando la sentencia de un pleito anterior es final, pero no firme(24) cuando se aplica la doctrina en el campo del derecho administrativo(25) en el cual es mucho más flexible; cuando la apelación de la sentencia del primer pleito es desestimada por académica(26) o cuando el primer pleito se ha desestimado por inactividad(27)
Es obvio que este Tribunal ha optado por no aplicar la doctrina de cosa juzgada en casos de gran interés público, como son los casos de filiación, o cuando el efecto de aplicar dicha doctrina sea contrario a la política judicial de que los casos se ventilen en sus méritos, o cuando los fines de la justicia así lo ameriten.
A diferencia de Pérez v. Bauzá, supra, que trataba sobre una acción de filiación, del cual se desprendía con claridad un gran interés público, el caso de autos trata de una ac-*423ción de daños y perjuicios por difamación en la que la parte realmente afectada (el señor Bonafont) por la supuesta ex-presión difamatoria, va a tener la oportunidad de defen-derse y probar su caso en el foro estatal, además de recibir el remedio que por ley tenga derecho, de prevalecer en los méritos. No le restamos importancia a las causas de acción de los familiares de Bonafont, pero tampoco podemos darle visos de interés público a unas causas de acción que tratan sobre relaciones puramente privadas entre las partes, en las que están involucradas obligaciones patrimoniales y no familiares, que no justifican una desviación del efecto normal de la cosa juzgada. No hay duda de que a la persona realmente difamada y agraviada, a raíz de las alegadas expresiones difamatorias, de prevalecer en el tribunal de instancia se le hará justicia y recibirá el remedio que por ley le corresponda. Tampoco hay duda de que si la deter-minación de la Corte federal, en cuanto a la desestimación de las causas de acción de los familiares de Bonafont, hu-biese sido apelada en la Corte de Apelaciones del Primer Circuito y allí hubieran prevalecido sobre la cuestión juris-diccional, con gran probabilidad hubiesen podido presentar dichas acciones en el Tribunal de Primera Instancia a base de la doctrina establecida por este Tribunal en Soc. de Gananciales v. El Vocero de P.R., supra.
Por otro lado, el hecho de que la Corte federal haya ad-judicado las causas de acción de los parientes de Bonafont a base de una decisión de este Tribunal que no crea prece-dente, por tratarse de una sentencia, o de que este Tribunal se haya expresado sobre esta controversia en un caso posterior al dictamen de la Corte federal (que sí es prece-dente), de ninguna forma justificaría que este Tribunal de-terminara que la doctrina de cosa juzgada no aplica a este caso.
El Tribunal Supremo de Estados Unidos fue claro al ex-presar, en el caso Federated Department Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981), lo siguiente:
*424A final judgment on the merits of an action precludes the parties or their privies from relitigating issues that were or could have been raised in that action. ... Nor are the res judicata consequences of a final, unappealed judgment on the merits altered by the fact that the judgment may have been wrong or rested on a legal principle subsequently overruled in another case. ... [A]n “erroneous conclusion” reached by the court in the first suit does not deprive the defendants in the second action “of their right to rely upon the plea of res judicata .... A judgment merely voidable because based upon erroneous view of the law is not open to collateral attack, but can be corrected only by a direct review and not by bringing another action upon the same cause [of action]. Citas omitidas.)(28)
De igual manera, este Tribunal señaló en Díaz Maldonado v. Lacot, supra, pág. 275, que un cambio en la teoría del caso, o el hecho de que se pretenda reclamar un derecho bajo una ley distinta, o que los fundamentos de la sentencia previa sean erróneos, no afecta la aplicación de la doctrina de cosa juzgada.
Hemos sido claros al señalar que nuestro ordenamiento ha provisto el mecanismo de la revisión judicial precisa-mente para lograr la corrección de los errores judiciales y, a su vez, evitar la relitigación de los mismos asuntos en plei-tos separados posteriores. Ramos González v. Félix Medina, supra, pág. 339. A tales efectos, nuestro interés en establecer un balance entre la finalidad de las sentencias y su corrección ha hecho posible que sólo excepciones reduci-das, que han de ser aplicadas en circunstancias muy limi-tadas y particulares, se releve a una parte de una senten-cia previa que —de ordinario— tendría efectos de cosa juzgada. Id., pág. 340. Esto se debe a que los tribunales, tanto estatales como federales, no favorecen las repetidas declaraciones ad hoc acerca de la eficiencia, corrección y justicia de las sentencias, pues ello afectaría el valor y la finalidad de las sentencias al propiciar la relitigación ma-siva de las controversias ya adjudicadas. íd. Debemos mantener siempre presente que la mera simpatía por la *425posición de alguna de las partes o el que los fundamentos de un dictamen sean erróneos no son razones suficientes para perturbar el reposo de una controversia adjudicada. Id. Nuestro derecho requiere que exista un interés público tras la decisión de relevar a una parte de una sentencia previa. Id.
Concluimos, por los fundamentos expresados, que la doctrina estatal de cosa juzgada aplica en este caso en cuanto a las causas de acción de los familiares de Bona-font, y que el hecho de que este Tribunal haya decidido un caso, posterior a la determinación de la Corte federal, que sirva de precedente preciso en cuanto al derecho de los parientes de una persona difamada a reclamar por los da-ños sufridos a raíz de una expresión difamatoria manifes-tada contra ese familiar, no justifica que desviemos el efecto normal de la doctrina de cosa juzgada. Como bien señaló el Tribunal Supremo de Estados Unidos en Hart Steel Co. v. Railroad Supply Co., 244 U.S. 294, 299 (1917), y reiteró en Federated Department Stores, Inc. v. Moitie, supra, pág. 401:
... [T]he doctrine of res judicata is not a mere matter of practice or procedure inherited from a more technical time than ours. It is a rule of fundamental and substantial justice, “of public policy and of private peace”, which should be cordially regarded and enforced by the courts ....
El derecho es, por su naturaleza, evolutivo y cambiante. Este Tribunal ha revocado normas anteriormente prevale-cientes cuando así lo ha considerado necesario a los fines de la justicia. La Asamblea Legislativa continuamente am-plía, modifica o elimina derechos. Las partes que instaron acciones judiciales, y las perdieron, a base de normas que subsiguientemente fueron modificadas y que, de haber existido cuando sus acciones fueron presentadas, le hubie-ran concedido un remedio, no pueden revivir tales acciones si el fallo judicial advino final y firme, según la doctrina de cosa juzgada. Trastocar estos principios sería perjudicial al *426propósito de la finalidad de las sentencias judiciales y afec-taría adversamente la sana administración de la justicia.
Por todo lo expuesto anteriormente, concurrimos con la sentencia que hoy certifica el Tribunal para confirmar la resolución recurrida.

 La correspondiente notificación de traslado fue presentada en el anterior Tribunal Superior de Humacao y en el Tribunal de Distrito Federal para el Distrito de Puesto Rico (en adelante la Corte federal) el 19 de diciembre de 1991. Véase 28 U.S.C. see. 1441.


 La demandada alegó que en el caso en cuestión aplicaban unas disposiciones de arbitraje según el Railway Labor Act (en adelante R.L.A.) y que en la alternativa controlaba el campo el Federal Aviation Act (en adelante F.A.A.).


 Este tipo de moción es la que se conoce en la jurisdicción federal como Motion to Remand. 28 U.S.C. sec. 1447.


 La resolución y orden de la Corte federal fue dictada el 26 de octubre de 1993.


 Véase Nota del Compilador en Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 417 (1977).


 Véanse, además: Díaz v. Colegio Nuestra Sra. del Pilar, 123 D.P.R. 765, 777 (1989); Figueroa Méndez v. Tribunal Superior, 101 D.P.R. 859, 862 (1974).


 “El Tribunal resuelve un caso por sentencia cuando el mismo plantea cues-tiones reiteradamente resueltas por este Tribunal. ... La sentencia es la forma que utiliza el Tribunal para disponer lo más rápidamente posible del enorme número de casos que tiene que resolver. Sólo intenta resolver la controversia entre las partes.” Figueroa Méndez v. Tribunal Superior, supra, pág. 862, voto del Juez Asociado Señor Dávila.


 Torres Silva v. El Mundo, Inc., supra, pág. 426.


 Véanse, además: Primate Protection League v. Tulane Ed. Fund., 500 U.S. 72, 87 (1991); Thermtron Products, Inc. v. Hermansdorfer, 423 U.S. 336, 342 (1976); State of Ohio v. Wright, 992 F.2d 616, 617 (6to Cir. 1993); Bregman v. Alderman, 955 F.2d 660 (11mo Cir. 1992); Mill Investments, Inc. v. Brooks Woolen Co., Inc., 797 F. Supp. 49, 51 (D. Me. 1992).


 29 U.S.C. sec. 185(a).


 29 U.S.C. sec. 1144(a).


 Véase, además, Local Union 598 Etc. v. J.A. Jones Const. Co., 846 F.2d 1213, 1216 (9no Cir. 1988).


 En Carr v. American Red Cross, 17 F.3d 671, 675 (3er Cir. 1994), la Corte de Apelaciones del Tercer Circuito señaló que, como regla general, una decisión final es aquella que da fin a la litigación en los méritos y no deja nada a la corte para adjudicar, sino sólo ejecutar la sentencia.


 Véanse, además: Zuniga v. Blue Cross and Blue Shield of Michigan, 52 F.3d 1395, 1400 (6to Cir. 1995); Van Meter v. State Farm Fire and Cas. Co., 1 F.3d 445, 449 (6to Cir. 1993).


 Ese interés también es seminal a nuestra doctrina de cosa juzgada. Recor-demos que en Pérez v. Bauzá, 83 D.P.R. 220, 225 (1961), establecimos que la doctrina de cosa juzgada tiene la función primordial de ponerle fin a los litigios.


 Un caso más claro sería si la Corte federal se hubiese pronunciado sobre la jurisdicción concedida por el traslado. La jurisprudencia persuasiva es clara al seña-lar que la adjudicación del tribunal sentenciador sobre la existencia de jurisdicción sobre la materia para ventilar la acción, claramente precluye que un foro de otra jurisdicción ejerza sobre lo dispuesto, por esto ser cosa juzgada. Véanse: Perry v. Farley Brothers Moving & Storage, Inc., 86 Cal. Rptr. 397 (1970); Durfee v. Duke, 375 U.S. 106 (1963); Watts v. Town of Green Valley, 213 So. 2d 398 (1968); State Compensation Insurance Fund v. Luna, 397 P.2d 231 (Colo. 1964); Van Natta v. Columbia County, 388 P.2d 18 (Oreg. 1956); Sherrer v. Sherrer, 334 U.S. 343 (1948); Treinies v. Sunshine Mining Co., 308 U.S. 66 (1939), rec. denegado, 309 U.S. 693 (1940). Sin embargo, aún en el caso de autos, en el cual la Corte federal no llegó a expresarse sobre la jurisdicción sobre la materia, la aplicación correcta nos lleva a sostener la predominancia de la determinación dictada por ese foro ante ataques colaterales presentados en otra jurisdicción.


 “[A] judgement as to jurisdiction over the subject matter is conclusive, not only as to the actual question decided, but to every matter and question which the plaintiff could present within the purview of the first action.” Stucker v. County of Muscatine, 87 N.W.2d 452, 456 (1958). Véanse, también: Jones v. Sheehan, Young & Culp, P.C., 82 F.3d 1334 (5to Cir. 1996); Thornton v. Little Sisters of the Poor, 380 A.2d 593, 595 (1977); Levy v. Cohen, 561 P.2d 252, 257 (Cal.), cert. denegado, 434 U.S. 833 (1977); Nuernberger v. State, 359 N.E.2d 412, 415-416 (1976); In Matter of C.A.P., 359 A.2d 11, 12 (1976); In re Estate of Dalton, 246 So.2d 612, 614 (1971); Rhodes v. Houston, 258 F. Supp. 546 (D. Neb. 1966), confirmado, 418 F.2d 1309 (8vo Cir. 1969), cert. denegado, 397 U.S. 1049 (1970); In re Estate of Rougeron, 217 N.E.2d 639, 643-644, cert. denegado, 385 U.S. 899 (1966); Taylor v. England, 213 A.2d 821, 823 (1965); Chicot County Dist. v. Bank, 308 U.S. 371, 377-378 (1940).


 Véanse, también: Durfee v. Duke, supra, págs. 113-114; Stoll v. Gottlieb, 305 U.S. 165, 171-172 (1938); American Surety Co. v. Baldwin, 287 U.S. 156, 166 (1932); Baldwin v. Iowa State Traveling Men’s Ass’n., 283 U.S. 522, 524-526 (1931).


 Sobre esa capacidad del tribunal sentenciador, la Corte Suprema federal ha establecido:
“A court does not have the power, by judicial flat, to extend its jurisdiction over matters beyond the scope of the authority granted to it by its creators. There must be admitted, however, a power to interpret the language of the jurisdictional instrument and its application to an issue before the court. ... Every court in rendering a judgement, tacitly, if not expressly, determines its jurisdiction over the parties and the subject matter. An erroneous affirmative conclusion as to jurisdiction does not in any proper sense enlarge the jurisdiction of the court until passed upon by the court of last resort.... When an erroneous judgement, whether from the court of first instance or from the court of final resort, is pleaded in another court or another jurisdiction the question is whether the former judgement is res judicata. After a federal court has decided the question of the jurisdiction over the parties as a contested issue, the court in which the plea of res judicata is made has not the power to inquire again into that jurisdictional fact. (Escolios omitidos y énfasis suplido.) Stoll v. Gottlieb, supra, págs. 171-172.


 De revisarse la orden emitida por la Corte federal, estaríamos eliminando el incentivo de que las partes desfavorecidas lleven su solicitada revisión a los tribuna-les apelativos correspondientes. Esas partes estarían en posición de acudir inmedia-tamente a otra jurisdicción y, mediante un ataque colateral, reclamar la invalidez de la determinación ya controlante sin tener que agotar primero los remedios apelativos disponibles en la jurisdicción proveniente.


 A pesar de que los fundamentos de la sentencia de la Corte federal son erróneos, al no haber sido apelada en la Corte de Apelaciones del Primer Circuito, dicho dictamen sigue teniendo valor y eficacia como sentencia válida, final y firme. Ramos González v. Félix Medina, 121 D.P.R. 312, 339-340 (1988); Díaz Maldonado v. Lacot, 123 D.P.R. 261, 275 (1989). Véase, además, Federated Department Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981).


 Véase Banco de la Vivienda v. Carlo Ortiz, 130 D.P.R. 730 (1992). Véanse, además: Regla 39.2(c) de Procedimiento Civil vigente, 32 L.P.R.A. Ap. III; Regla 41(b) de Procedimiento Civil federal, 28 U.S.C.; Federated Deparment Store, Inc. v. Moitie, supra.


 Ver Pérez v. Bauzá, supra, y Calaf v. Calaf, 17 D.P.R. 198 (1911).


 Véase Feliciano Ruiz v. Alfonso Develop. Corp., 96 D.P.R. 108 (1968).


 Véase Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978).


 Véase Riera v. Pizá, 86 D.P.R. 268 (1962).


 Banco de la Vivienda v. Carlo Ortiz, supra.


 Véase, también, Piazza v. Aponte-Roque, 909 F.2d 35, 37-38 (1990).